DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-4, 6, and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakayama et al. (US 20160236446).
Nakayama discloses an interlayer film for laminated glass and the laminated glass thereof.  Concerning claim 1, Nakayama discloses the laminated glass comprises two sheets of glass that are heat absorbing that meets JIS R3208:1998 (para. 0145, 0151, and 0181; FIG. 1) and an interlayer film disposed between the two sheets, wherein the interlayer film is a single layer film that contains a thermoplastic resin, heat shielding particles, a phthalocyanine compound, oxidation inhibitor BHT at a content of 0.1 to 1.8 wt%, and a light stabilizer (para. 0039-0155).  The glass sheets have a thickness from 1 to 3 mm (para. 0146).
Given that the materials are the same in the same amount of oxidation inhibitor, the properties as claimed would be met by the disclosure of Nakayama.  Examiner notes that the instant application shows the same oxidation inhibitor as that disclosed by Nakayama in combination with the thermoplastic resin exhibits the properties as claimed.  As such, there is reasonable expectation that the laminated glass of Nakayama would exhibit the same In re Best, 562 F.2d 1252, 1255 (CCPA 1977):  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product.  Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on “prima facie obviousness” under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products.
With respect to claim 3, as shown above, the interlayer further contains a heat shielding particle (para. 0075-0089).  Regarding claim 4, the laminated glass has a solar transmittance of less than 50% (para. 0150).  Concerning claim 6, the thermoplastic resin is a polyvinyl acetal, ethylene vinyl acetate, or the like (para. 0039-0054).  Regarding claims 11-12, the glass laminate is used as a windshield, side glass, roof glass, and the like (para. 0148).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-12 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al. (US 20160214352) in view of Nakaguchi et al. (US 5318931) with evidence from Lu et al. (US 20160096349).
Yoshida discloses an interlayer for laminated glass and the laminated glass thereof.  Concerning claims 1 and 6-8, Yoshida discloses the glass sheets may be heat-absorbing (para. 0131) and the interlayer is a one- or two or more-layer structure and comprises a polyvinyl acetal resin (abstract; para. 0050-0074), a hindered amine light stabilizer at a content of 0.01 to 0.3 wt% (para. 0089-0097), and oxidation inhibitor (e.g. BHT) at a content of 0.1 to 1.8 wt% (para. 0098-0107).  The thickness of each glass sheet is from 1 to 3 mm (para. 0132). As shown in the Examples, for a multilayer interlayers, the outer polyvinyl acetal layers (second and third layers) have a lower plasticizer content than first layer, wherein as evidenced by Lu, the higher plasticizer content film would have a lower Tg than a lower plasticizer content film (Lu; para. 0044).  As such, these layers would have a higher Tg and the first layer having the oxidation inhibitor and HALS compound would have the lowest Tg in multilayer interlayers.  Given that the content of the HALS compound, oxidation inhibitor, and the materials are the same, the first layer would exhibit the claimed properties when undergoing the test method claimed.
As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977):  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product.  Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on “prima facie obviousness” under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, 
With respect to claim 3, the interlayer can further include an infrared ray absorber (para. 0116).  Examiner notes that the heat shielding particle as claimed is disclosed in the specification as an infrared absorber.  As such, the disclosure of Yoshida would meet the instant claims.  Regarding claim 9, Yoshida discloses that there is a gap formed in the end part of the sheet of the laminated glass less than or equal to 1 mm (para. 0169-0172).  Based on Figure 4 of the instant application, this appears to be the same structure given that the gap formed is inwardly facing a direction that is orthogonal to the end side (para. 0172).  As such, limitations are met by the disclosure of Yoshida.  With respect to claim 10, since there is no black coating specified in Yoshida, these limitations are met by Yoshida.  Concerning claims 11 and 12, the glass laminate is used as a windshield, side glass, roof glass, and the like (para. 0134).  However, Yoshida is silent to the heat ray absorbing glass meeting the claimed standard.
Nakaguchi discloses glass panes for vehicles.  The glass panes are heat absorbing, have a solar transmittance of less than 64.1%, meet the standard of JIS R3208, and have an aesthetically pleasing gray color (cols. 1-8).  As such, it would have been obvious to one of ordinary skill in the art to use a glass sheet that meets the standards, in order to be used in practical and commercial purposes, while also having low solar transmittance and aesthetically pleasing color.  Thus, the combination would teach the claimed total solar transmittance as claimed in claim 4.  While it is noted that Nakaguchi discloses the thickness of the glass is 4 mm, there is no specific disclosure that other thicknesses cannot be used.  As such, for weight .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al. (US 20160214352) in view of Nakaguchi et al. (US 5318931) with evidence from Lu et al. (US 20160096349) as applied to claim 1 above, and further in view of Costin (US 20130321904).
The prior art discloses the above but is silent to the glass sheets having different solar transmittance values.
Costin discloses forming glass laminates with different solar characteristics for each glass sheet.  The result is an improved solar transmittance while decreasing production costs where, there is no PVD or CVD coating on either glass sheet (para. 0019-0024).  As such, it would have been obvious to one of ordinary skill in the art to use two different solar characteristic glass sheets, in order to reduce production costs while having improved transmittance characteristics.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Nakayama et al. (US 20160236446) in view of Nakaguchi et al. (US 5318931).
Nakayama discloses the above but is silent to the claimed solar transmittance for the heat absorbing glass.
Nakaguchi discloses glass panes for vehicles.  The glass panes are heat absorbing, have a solar transmittance of less than 64.1%, meet the standard of JIS R3208, and have an aesthetically pleasing gray color (cols. 1-8).  As such, it would have been obvious to one of .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Nakayama et al. (US 20160236446) in view of Costin (US 20130321904).
The prior art discloses the above but is silent to the glass sheets having different solar transmittance values.
Costin discloses forming glass laminates with different solar characteristics for each glass sheet.  The result is an improved solar transmittance while decreasing production costs where, there is no PVD or CVD coating on either glass sheet (para. 0019-0024).  As such, it would have been obvious to one of ordinary skill in the art to use two different solar characteristic glass sheets, in order to reduce production costs while having improved transmittance characteristics.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASHANT J KHATRI whose telephone number is (571)270-3470.  The examiner can normally be reached on M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PRASHANT J. KHATRI
Primary Examiner
Art Unit 1783



/PRASHANT J KHATRI/Primary Examiner, Art Unit 1783